DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/23/2022, with respect to claims 21-31 have been fully considered and are persuasive.  The rejections of claims 21-31 have been withdrawn. 
Applicant's arguments filed 8/23/22 regarding claims 32-40 have been fully considered but they are not persuasive. The Applicant argues that the addition of an intended use limitations for the apparatus and system claims makes the claims allowable over the cited art. The Examiner respectfully disagrees. The addition of the intended use limitation only requires the ability to perform the recited task.  In this case, the electrodes are capable of providing stimulation to a site in the Fornix.  Therefore, without any other substantive arguments regarding the prior art, the rejections stand.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. Pub. 2012/0271375 hereinafter “Wu”).
Regarding claim 32, Wu discloses an implantable medical device (IMD) comprising: a stimulation generator (e.g. 542) configured to deliver, via a plurality of electrodes, electrical stimulation to a stimulation site of a brain of a patient, wherein the stimulation site comprises a neural connection to a target site of the brain of the patient (e.g. 310); and wherein the stimulation site comprises a Fornix of the brain (e.g. see Fig. 5; “This is an intended use limitation and only require the ability to perform the recited task.  In this case, the electrodes are capable of providing stimulation to a site in the Fornix”); a sensing module (e.g. 544) configured to sense, from the target site, bioelectrical brain activity comprising a bioelectrical response to the delivery of the electrical stimulation, the bioelectrical response overlapping in time with at least a portion of the delivery of the electrical stimulation (e.g. 320); and processing circuitry (e.g. 540) configured to: detect a biomarker in the bioelectrical response, the biomarker occurring during the delivery of the electrical stimulation (e.g. 370; ¶103); determine at least one parameter value of subsequent electrical stimulation based on the detected biomarker (e.g. 380; ¶103); and control the stimulation generator to deliver, via the plurality of electrodes, subsequent electrical stimulation according to the determined at least one parameter value to the stimulation site to achieve a patient state in the target site (e.g. 390).
Regarding claim 33, Wu further discloses wherein, to deliver the electrical stimulation to the stimulation site of a brain of the patient, the processor is configured to control the stimulation generator to deliver the electrical stimulation to stimulation site of a brain of the patient that is different than the target site of the brain of the patient (e.g. see Fig. 5; ¶54).
Regarding claim 34, Wu further discloses wherein, to deliver the electrical stimulation to the stimulation site of a brain of the patient, the processor is configured to control the stimulation generator to deliver the electrical stimulation to a Fornix of the brain of the patient (e.g. ¶63; “it is noted that the location of stimulation is an intended use and the device of Wu is capable of stimulating the fornix”).
Regarding claim 35, Wu further discloses wherein, to deliver the electrical stimulation to the stimulation site of a brain of the patient, the processor is configured to control the stimulation generator to deliver the electrical stimulation to a white matter tract of the brain of the patient (e.g. ¶63; “it is further noted that the location of stimulation is an intended use and the device of Wu is capable of stimulating the any white matter tract”).
Regarding claim 36, Wu further discloses wherein the biomarker comprises an oscillation in the bioelectrical response at a frequency that is a sub-harmonic frequency of a frequency of the electrical stimulation (e.g. ¶61).
Regarding claim 37, Wu further discloses wherein the biomarker comprises an oscillation in the bioelectrical response at a frequency that is different than a frequency of the electrical stimulation (e.g. ¶61).
Regarding claim 38, Wu further discloses wherein the biomarker comprises a chirp in the bioelectrical response, the chirp comprising a short acting inhibition in the bioelectrical response followed by an excitatory response in the bioelectrical response (e.g. ¶61; “It is noted that the biomarker of a chirp is intended language and the device of Wu is capable of sensing a chirp”).
Regarding claim 39, Wu further discloses wherein to determine the at least one parameter value of the electrical stimulation based on the detected biomarker, the processing circuitry is configured to determine at least one parameter value of the electrical stimulation based on the detected biomarker to mitigate one or more of symptoms of a disorder of the patient (e.g. ¶58), and wherein to control the stimulation generator to deliver subsequent electrical stimulation according to the determined at least one parameter value to the stimulation site to achieve the patient state in the target site, the processing circuitry is configured to control the stimulation generator to deliver electrical stimulation according to the determined at least one parameter value to the stimulation site to mitigate the one or more of symptoms of the disorder of the patient (e.g. ¶58).
Regarding claim 40, Wu discloses a system comprising: an implantable medical device (IMD) (e.g. 516 )comprising: a stimulation generator (e.g. 542) configured to deliver, via a plurality of electrodes, electrical stimulation to a stimulation site of a brain of a patient, wherein the stimulation site comprises a neural connection to a target site of the brain of the patient (e.g. 310), and wherein the stimulation site comprises a Fornix of the brain (e.g. see Fig. 5; “This is an intended use limitation and only require the ability to perform the recited task.  In this case, the electrodes are capable of providing stimulation to a site in the Fornix”); a sensing module (e.g. 544) configured to sense, from the target site, bioelectrical brain activity comprising a bioelectrical response to the delivery of the electrical stimulation, the bioelectrical response overlapping in time with at least a portion of the delivery of the electrical stimulation (e.g. 320); and an external programmer comprising processing circuitry, the external programmer (e.g. ¶67) configured to: detect a biomarker in the bioelectrical response, the biomarker occurring during the delivery of the electrical stimulation (e.g. 370; ¶103); determine at least one parameter value of subsequent electrical stimulation based on the detected biomarker (e.g. 380; ¶103);  and control the stimulation generator of the IMD to deliver, via the plurality of electrodes, subsequent electrical stimulation according to the determined at least one parameter value to the stimulation site to achieve a patient state in the target site (e.g. 390; ¶103).
Allowable Subject Matter
Claims 21-22 and 24-31 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REX R HOLMES/Primary Examiner, Art Unit 3792